Citation Nr: 0942226	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-12 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare 
System, Sepluveda, California


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at Community Memorial Hospital from August 
30-31, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Greater LA Healthcare 
System in Sepulveda, California, which denied entitlement to 
the benefit sought.


FINDINGS OF FACT

1. The Veteran received emergency medical treatment at the 
Community Memorial Hospital from August 30-31, 2005, for a 
nonservice connected disability.

2. The Veteran is not service-connected for any disability. 

3. The Veteran has coverage under a health plan. 

	
CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at the Community Memorial Hospital for medical 
treatment from August 30-31, 2005, have not been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because the claim in this case is governed by the provisions 
analogous to Chapter 71 of Title 38 of the United States 
Code, the Veterans Claims Assistance Act (VCAA) and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Additionally, there is no 
legal basis upon which these benefits may be awarded and the 
appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The notice provisions of VCAA, have no 
effect on an appeal where the law, and not the underlying 
facts (i.e. whether the appellant incurred medical-related 
travel that could be subject to reimbursement), or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
The Board's decision to proceed in adjudicating this claim 
does not therefore prejudice the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis 

As the Veteran is a non-service connected veteran, his only 
entitlement to emergency treatment is under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent lay person would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent lay person who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); 

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent lay 
person (as an example, these conditions 
would be met by evidence establishing 
that a veteran was brought to a hospital 
in an ambulance and the ambulance 
personnel determined that the nearest 
available appropriate level of care was 
at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the Veteran becomes 
stabilized); 

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment 
to a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

The evidence demonstrates that the Veteran had coverage under 
a health-plan, specifically Kaiser Permanente.  As the 
Veteran does not satisfy all of the conditions listed under 
38 C.F.R. § 17.1002(g) he is not eligible for reimbursement 
under 38 U.S.C.A. § 1725. 





ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at Community Memorial Hospital from August 
30-31, 2005 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


